                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

   UNITED STATES OF AMERICA,                         )
                                                     )
                         Plaintiff,                  )
                                                     )
   v.                                                )            No. 2:18-CR-105-RLJ-HBG
                                                     )
   JERRY LEE CRAIG, and                              )
   BRADLEY SHAWN CRAIG,                              )
                                                     )
                         Defendants.                 )


                                  MEMORANDUM AND ORDER

                  This matter is before the Court on the Defendants’ Joint Motion for Issuance of

   Subpoena Duces Tecum [Doc. 118], filed October 3, 2019. The Defendants ask the Court to

   issue a subpoena duces tecum to the records custodian of the National Crime Information Center

   (“NCIC”), requiring the production of all NCIC inquiries and logs documenting such inquiries

   for Vehicle Identification Numbers (“VINs”) made by the Sullivan County, Tennessee Sheriff’s

   Department and the Bristol, Tennessee Police Department between 1:00 p.m. on April 28, 2017,

   to 9:30 a.m. on April 29, 2017, at 249, 255, and 265 Morrell Creek Road, Bluff City, Tennessee.

   The Defendants ask that these records be produced to defense counsel because they are necessary

   for the Court’s determination of the Defendants’ motions to suppress evidence seized pursuant to

   search warrants for the above listed properties. The Defendants maintain that this evidence will

   reveal that the officers requested VINs for vehicles, boats, and motorcycles, not within the scope

   of the search warrant, prior to the alleged consent by Defendant Jerry Craig.

                  The Government responds [Doc. 121] that it does not object to the Defendants’

   motion. However, it states that the Defendant’s argument regarding the timing of the officers’

   requests for VINs is moot, because the Defendants have no expectation of privacy in the VINs,



Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 1 of 13 PageID #: 1123
   which the officers could see while lawfully on the property pursuant to the search warrant.

                  For the reasons discussed herein, the Court finds that the Defendants may

   subpoena the requested records. However, the records must be provided to the Court and the

   Defendants must comply with the Touhy regulations. Accordingly, the Defendants’ motion

   [Doc. 118] is GRANTED in part. The Defendants are DIRECTED to submit an amended

   subpoena duces tecum, requiring the requested records be submitted to the Court on or before

   May 15, 2020. The Defendants are also required to provide a “demand” to the Assistant United

   States Attorney in charge of this case, pursuant to 28 C.F.R. § 16.23(c), on or before May 1,

   2020.

                  I.      BACKGROUND AND POSITIONS OF THE PARTIES

                  On April 28, 2017, law enforcement executed a search warrant for the search of

   249, 255, and 265 Morrell Creek Road, in Bluff City, Tennessee. The search warrant [Exh. 5,

   August 6, 2019 hearing] permitted the seizure of six John Deere lawn mowers, the keys to the

   mowers or a universal key, and burglary tools to include bolt cutters and grinders. While on the

   properties, law enforcement located numerous vehicles, boats, and motorcycles (“the vehicles”)

   believed to be stolen. These vehicles form the basis of numerous charges in the instant case.

                  On May 1, 2019, the Defendants filed motions to suppress [Docs. 58 & 60] all

   evidence seized from the April 28, 2017 search of their properties pursuant to the search warrant.

   The Defendants argue that (1) the search warrant affidavit failed to provide probable cause to

   search their properties; (2) the search warrant is not sufficiently particular, because it does not

   distinguish among the properties, which are separately owned; (3) the officers exceeded the

   scope of the search warrant, because they began searching for stolen vehicles, other than the

   lawn mowers, as soon as they entered onto the property and before Defendant Jerry Craig



                                                   2


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 2 of 13 PageID #: 1124
   allegedly gave consent to search; (4) Defendant Jerry Craig did not knowingly and voluntarily

   consent to the search of the property; and (5) Defendant Jerry Craig lacked authority to consent

   to the search of 255 Morrell Creek Road, which is owned by Defendant Bradley Craig. The

   Court held evidentiary hearings on these and the Defendants’ other pretrial motions on August 6

   and 14, 2019.

                   At the conclusion of the August 14 hearing, defense counsel asked to supplement

   the record with the “VIN runs,” which they argued would show the officers exceeded the scope

   of the search warrant by continuing to search after the lawn mowers were found but before

   Defendant Jerry Craig allegedly gave consent [Doc. 105, Transcript of Aug.14, 2019 hg, pp.39-

   40]. Defense counsel noted that the Government said it would provide the information that they

   intended to include in the proposed supplemental exhibit in a week [Doc. 105, p.40]. The

   Government asked the Court to reserve ruling on whether it would accept the proposed

   supplemental exhibit until after argument [Doc. 105, p. 41]. Defense counsel also requested the

   opportunity to present their closing arguments in a post-hearing brief. The Court granted this

   request and permitted several extensions of the deadline for filing post-hearing briefs. The

   Government [Doc. 115] and the Defendants [Doc. 116 & 117] filed post-hearing briefs on

   October 2, 2019.

                   On October 3, 2020, the Defendants filed the instant Joint Motion for Issuance of

   Subpoena Duces Tecum [Doc. 118]. In the motion, they state that the Government provided

   recordings from the dispatcher for the requested time frame, showing that the officers did not ask

   the dispatcher to check any VINs. The Defendants contend that the officers testified at the

   evidentiary hearings that, at a minimum, they made VIN inquiries for the lawn mowers. The

   Defendants assert that Assistant United States Attorney Andrew Parker told them that the local



                                                   3


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 3 of 13 PageID #: 1125
   dispatch office does not keep a log of VIN inquiries.

                  The Defendants contend that through their independent investigation, they have

   learned that officers can make VIN inquiries in the NCIC database from their police cars and that

   the NCIC maintains a log of these VIN inquiries, using the officers’ Originating Agency

   Identifier. The Defendants assert that “[l]aw enforcement and prosecuting agencies may request

   this information via email directly from the [Federal Bureau of Investigation (“FBI”)], who

   controls the NCIC database” [Doc. 118, p.2]. Defense counsel have consulted with the FBI’s

   legal counsel, who states that the FBI will not give the NCIC logs to the Defendants or to the

   prosecuting attorneys in this case to be disclosed to the Defendants. Instead, the FBI maintains

   that the Defendants must comply with the Toughy regulations, which include a review process by

   the local FBI office and United States Attorney’s Office. The Defendants assert that “[g]iven

   these additional steps required to obtain the records, which the parties believe will establish the

   timing of all VIN inquiries, a subpoena duces tecum will be necessary” [Doc. 118, p.2]. The

   Defendants contend that the requested information is essential to their defense and likely

   constitutes Brady material. Additionally, they contend that they are not able to pay the witness

   fee and have both previously been adjudged indigent by the Court. They ask the Court to grant

   the issuance of a subpoena duces tecum for these records to be served by the Federal Defender

   Services of Eastern Tennessee, Inc. (“FDS”).

                  As noted above, the Government responds [Doc. 121] that it does not oppose the

   Defendants’ motion for a subpoena duces tecum. However, it affirms its position that the

   Defendants’ argument regarding the timing of any VIN inquiries is moot, because the

   Defendants have no expectation of privacy in the VINs. The Government argues that the officers

   were lawfully on the property to execute a search warrant and that the officers’ looking through



                                                   4


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 4 of 13 PageID #: 1126
   the window of vehicles on the property to obtain VINs is not a search.

                  The parties appeared before the undersigned on November 22, 2019, for an

   arraignment on the Superseding Indictment and motion hearing.            Assistant United States

   Attorney Andrew C. Parker appeared on behalf of the Government. Assistant Federal Defender

   Nikki C. Pierce represented Defendant Jerry Craig, and Attorney David L. Leonard represented

   Defendant Bradley Craig.

                  Ms. Pierce stated that the Government does not oppose the motion for a subpoena

   duces tecum and the parties are simply awaiting the Court’s ruling. The Court noted that a

   subpoena duces tecum must order the documents to be produced to the Court, not to counsel’s

   office. Ms. Pierce stated that the Defendants did not object to amending the subpoena duces

   tecum, attached to the motion, to direct the FBI to produce the records to the Court, as long as

   both parties get access to the records. The Court asked whether all requirements for seeking the

   subpoena duces tecum had been met. Ms. Pierce said that in order to comply with the Toughy

   regulations, she would need to send a demand letter to the Department of Justice. She said the

   Defendants are asking to forego the Toughy requirements. However, she said that once the Court

   orders the subpoena duces tecum, defense counsel could make the final arrangements to comply

   with the Toughy requirements and that she has a form letter that she could send.

                  Ms. Pierce did not respond to the Government’s assertion in its response that the

   Defendants’ argument regarding the NCIC records is moot. Both Mr. Leonard and AUSA

   Parker had no comment on the motion.

                  II.    ANALYSIS

                  As discussed herein, the Court finds that the Defendants’ request for the NCIC

   records and logs is reasonable and specific and the records sought are relevant. However, the



                                                   5


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 5 of 13 PageID #: 1127
   proposed subpoena duces tecum must be amended, as directed herein, and the Defendants must

   comply with the Touhy regulations.

      A. Subpoena Duces Tecum Pursuant to Rule 17(c)

                  The Defendants seek to subpoena the NCIC records and logs from the NCIC

   records custodian at the FBI, pursuant to Federal Rule of Criminal Procedure 17(c). Rule

   17(c)(1) provides as follows:

                  A subpoena may order the witness to produce any books, papers,
                  documents, data, or other objects the subpoena designates. The
                  court may direct the witness to produce the designated items in
                  court before trial or before they are to be offered into evidence.
                  When the items arrive, the court may permit the parties and their
                  attorneys to inspect all or part of them.

   “A subpoena duces tecum must be reasonable, specific, and the documents requested must be

   relevant.” United States v. Justice, 14 F. App’x 426, 433 (6th 2001). Importantly, Rule 17(c) is

   not intended to be used as a discovery device. United States v. Nixon, 418 U.S. 683, 702 (1974);

   see also United States v. Vassar, 346 F. App’x 17, 24 (6th Cir. 2009); Justice, 14 F. App’x at

   432. Instead, as the plain language of the rule states, the items designated in a subpoena duces

   tecum are to be produced for entry into evidence, even though the court may permit their

   production and inspection by the parties before the trial or proceeding at which they are to be

   introduced. Fed. R. Crim. P. 17(c)(1).

          In United States v. Nixon, the Supreme Court provided a test for courts to apply when

   determining whether to issue or deny a Rule 17(c) subpoena. 418 U.S. at 699. A court should

   require production pursuant to a Rule 17(c) request only if the moving party shows:

                  (1) that the documents are evidentiary and relevant; (2) that they
                  are not otherwise procurable reasonably in advance of trial by
                  exercise of due diligence; (3) that the party cannot properly prepare
                  for trial without such production and inspection in advance of trial


                                                   6


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 6 of 13 PageID #: 1128
                  and that the failure to obtain such inspection may tend
                  unreasonably to delay the trial; and (4) that the application is made
                  in good faith and is not intended as a general “fishing expedition.”

   United States v. Hughes, 895 F.2d 1135, 1146 (6th Cir. 1990) (listing the Nixon factors).

          In the instant case, the Court finds that the Defendants have satisfied the Nixon

   requirements. First, the Defendants have shown that the requested NCIC records and logs are

   relevant to their motions to suppress evidence seized pursuant to a search warrant.          The

   Defendants argue that the NCIC records will show that the executing officers exceeded the scope

   of the search warrant by requesting checks of VINs of vehicles other than the lawn mowers,

   which were the only vehicles authorized by the search warrant. Although the Government states

   [Doc. 121] that it does not oppose a subpoena duces tecum for the NCIC records and logs, it

   maintains its position [see Doc. 115, pp.10-12] that the Defendants had no expectation of privacy

   in the VINs of the vehicles on the property, pursuant to New York v. Class, 475 U.S. 106, 114

   (1986). The Government also argues, in its post-hearing brief [Doc. 115, pp. 4-5], that the

   officers were lawfully on the property executing a search warrant at the time they made any VIN

   inquiries and that the record is devoid of evidence that the officers requested checks of VINs

   before Jerry Craig gave valid consent to search the entire property. The Court finds that the

   timing of the officers’ requests for VIN checks is relevant to the Defendants’ argument that the

   officers exceeded the scope of the search warrant by continuing to search, after the lawn mowers

   were located on the property but before Jerry Craig may have provided consent. 1

          The second Nixon factor requires the Court to find that the Defendants cannot otherwise

   obtain the NCIC records and logs of VIN inquiries without a subpoena duces tecum, despite their

   1
     The Court notes that the Defendants dispute that Jerry Craig gave consent to search the parcel
   owned by Bradley Craig and also that he had authority, either actual or apparent, to give consent
   to search that lot.

                                                   7


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 7 of 13 PageID #: 1129
   use of due diligence. As noted above, the Defendants sought to supplement the record of the

   evidentiary hearings on the suppression motions with the dispatcher records on VIN checks. The

   Government provided the dispatch recordings from the local dispatcher approximately one

   month, after the August 14 hearing [see Doc. 111]. In the instant motion, the Defendants state

   that the recordings provided by the Government contain no VIN inquiries, not even for the lawn

   mowers.    The Defendants relate that the Government also informed counsel that the local

   dispatcher did not keep logs of VIN inquiries.

          After failing to obtain any data on VIN inquiries through discovery of the local dispatch

   recordings, defense counsel next sought to obtain this information from another source.

   Believing that, if the officers made VIN inquiries through accessing NCIC on the computers in

   their patrol cars, NCIC would retain records of the inquiries, defense counsel sought the NCIC

   records directly from the FBI, which maintains the NCIC database.               According to the

   Defendants’ motion, legal counsel for the FBI told defense counsel that the FBI would not

   release the information without a subpoena and compliance with the Touhy regulations.

          The Defendants do not state that they made a discovery request to obtain the NCIC

   records held by the FBI from the Government’s counsel in this case. However, their motion

   states that the FBI’s legal counsel said the agency would not honor an email request from the

   United States Attorney’s Office, if Government’s counsel intended to turn the information over

   to defense counsel. At first glance, the NCIC records held by a federal law enforcement agency

   would appear to be discoverable. Federal Rule of Criminal Procedure 16(a)(1)(E) provides that

   “[u]pon a defendant’s request, the government must permit the defendant to inspect and to copy .

   . . data, . . . or portions [thereof], if the [data] is in the government’s possession, custody, or

   control and . . . the item is material to preparing the defense[.]” Fed. R. Crim. P. 16(a)(1)(E)(i).


                                                    8


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 8 of 13 PageID #: 1130
   However, assuming the NCIC records are material, 2 they are not in the “possession, custody, or

   control” of the United States Attorney’s Office in this case. Records are in the possession of the

   agency that aided in the investigation of the case are considered to be in the government’s

   control. United States v. Skaggs, 327 F.R.D. 165, 174 (S.D. Ohio 2018).


                  The prosecution is not required to conduct an interagency search
                  for evidence. However, for Rule 16 purposes, material will be
                  considered as being in the possession of the government only if it
                  is in the actual possession of the prosecutor or if the prosecutor has
                  knowledge of and access to the material while it is in the
                  possession of another federal agency.

   Id. In the instant case, the prosecutor does not have actual custody of the NCIC records, nor

   does the record before the Court reveal that FBI participated in the investigation of the

   Defendants. Accordingly, it does not appear that the Defendants could seek the NCIC records

   and logs through the discovery process. The Court finds that the Defendants have diligently

   pursued evidence of the timing of the VIN inquires and are unable to obtain them without a

   subpoena duces tecum.

          The third Nixon factor is that production and review of the information is necessary for

   the party to properly prepare for trial. The Defendants seek to introduce the NCIC records and

   logs as a supplemental exhibit to the August 6 and 14, 2019 evidentiary hearings. The Court

   2
     “[E]vidence is material if there is a reasonable probability that, had the evidence been disclosed
   to the defense, the result of the proceeding would have been different.” United States v. Bagley,
   473 U.S. 667, 682 (1985). An item is “material” when it “counter[s] the government’s case or
   bolster[s] a defense” and would allow the defendant to “‘alter the quantum of proof his favor[.]’”
   United States v. Lykins, 428 F. App’x 621, 624 (6th Cir. 2011) (per curiam) (quoting United
   States v. Stevens, 985 F.2d 1175, 1180 (2d Cir. 1993)). In the instant case, as discussed above,
   NCIC records revealing the timing of VIN inquiries are relevant to the Defendants’ suppression
   arguments, but the Defendants will not know whether the records support their arguments, until
   they are produced to the Court and counsel reviews them. Accordingly, the records are only
   potentially material.



                                                    9


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 9 of 13 PageID #: 1131
 finds that the production and review of the NCIC records and logs are necessary for the

 Defendants to litigate their suppression motion. The Court also finds that resolution of the

 suppression issues in this case is necessary before the case can proceed to trial.

        The fourth Nixon factor requires the Court to find that the Defendants’ request for the

 NCIC records and logs is made in good faith and is not merely a “fishing expedition.” The Court

 finds the Defendants’ request is narrowly stated as to subject, place and time: The Defendants

 seek NCIC records and logs of VIN inquires made by the Sullivan County, Tennessee Sheriff’s

 Department and the Bristol, Tennessee Police Department between 1:00 p.m. on April 28, 2017,

 to 9:30 a.m. on April 29, 2017, at 249, 255, and 265 Morrell Creek Road, Bluff City, Tennessee.

 Moreover, the Court finds that the Defendants have raised the issue of the timing of the VIN

 inquiries in relation to their suppression motions. Accordingly, the Court finds the Defendants

 are seeking specific evidence to inform the determination of their suppression motions and are

 not engaged in a fishing expedition.

        In conclusion, the Court finds the Defendants’ request for a subpoena duces tecum is

 reasonable, specific, and seeks relevant evidence. Accordingly, the Defendants’ request for the

 subpoena duces tecum is granted. However, two procedural hurtles remain: The location of

 disclosure and compliance with the Touhy regulations.


    B. Location to Which the Records Must Be Produced


        The proposed subpoena duces tecum attached to the Defendants’ motion directs the

 NCIC Records Custodian to produce the requested records directly to defense counsel. The plain

 language of Rule 17(c)(1) requires the subpoenaed records be produced to the Court. The Court




                                                  10


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 10 of 13 PageID #:
                                    1132
 may then permit the parties to review the records. The Court finds the subpoena must be

 amended to conform to this rule.


    C. Touhy Regulations


        At the November 22 hearing, defense counsel asked the Court to find that the Defendants

 do not have to comply with the Touhy regulations. The Court cannot so find. Pursuant to the

 separation of powers doctrine, an executive agency can regulate its employees’ production of

 documents in litigation. United States ex rel. Touhy v. Ragen, 340 U.S. 462, 469-70 (1951), see

 also 5 U.S.C. § 301. The Attorney General has established such regulations for Department of

 Justice employees, which are found at 28 C.F.R. §§ 16.21 through 16.29 and are known as the

 Touhy regulations. Pursuant to these procedures, the Assistant Attorney General, or his designee,

 evaluates whether an employee called upon to testify or to produce documents in litigation is

 permitted to disclose the requested information. See 28 C.F.R. §§ 16.21, et seq. Section

 16.23(c) provides that

                [i]f oral testimony is sought by a demand in a case or matter in
                which the United States is a party, an affidavit, or, if that is not
                feasible, a statement by the party seeking the testimony or by the
                party’s attorney setting forth a summary of the testimony sought
                must be furnished to the Department attorney handling the case or
                matter.


 28 C.F.R. § 16.23(c). Once the demand containing the summary of the testimony or information

 sought is submitted by the requesting party, the appropriate persons in the Department of Justice

 will decide whether the testimony will be disclosed. See 28 C.F.R. § 16.24.

        Our appellate court recognizes the Government’s interest in following the procedures

 established in the Touhy regulations:


                                                11


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 11 of 13 PageID #:
                                    1133
                The Department of Justice has a legitimate interest in regulating
                access to government information contained in its files or obtained
                by its employees during the scope of their official duties. Without a
                procedure governing demands by potential litigants, the efficiency
                of the Department could be greatly impaired. The question of
                whether these procedures deny the defendants their Sixth
                Amendment right to call and cross-examine witnesses is not
                reached until the defendants follow the procedures and then have
                their demands denied.

 United States v. Marino, 658 F.2d 1120, 1125 (6th Cir. 1981).

        In the instant case, the Defendants contend that the FBI declines to provide the NCIC

 records and logs to the Defendants unless they obtain a subpoena duces tecum and submit a

 demand, i.e., a summary of the desired information, in compliance with the Touhy regulations.

 At the November 22 hearing, Ms. Pierce indicated that she was willing to provide a demand

 letter in compliance with the Touhy regulations, if the Court required her to do so. In the instant

 case, the Court also finds that although the Defendants’ failure to comply with the Touhy

 regulations does not prevent the Court from issuing a subpoena duces tecum, it does make any

 such subpoena vulnerable to a motion to quash. See United States v. Brownfield, No. 1:10–MC–

 00004–R., 2010 WL 4962947, *2 (quashing subpoena for an AUSA due to party’s failure to

 comply with Touhy regulations). Accordingly, the Defendants are DIRECTED to file the

 required demand with the prosecuting attorney in this case.


                III.   CONCLUSION


                The Defendants’ motion [Doc. 118] is GRANTED in part, in that the Court finds

 that the Defendants may subpoena the requested records.          However, the records must be

 produced to the Court, which will then make them available to the parties, and the Defendants

 must comply with the Touhy regulations. If the Defendants are still seeking these records, the



                                                 12


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 12 of 13 PageID #:
                                    1134
 Defendants must submit, on or before May 1, 2020, an amended subpoena duces tecum,

 requiring the requested records be produced to the Court at the James H. Quillen United States

 Courthouse, 220 West Depot Street, Suite 200, Greeneville, Tennessee 37743, on May 15,

 2020. 3 If the Defendants are still pursuing these records, the Defendants are also required to

 provide a “demand” to the Assistant United States Attorney in charge of this case, pursuant to 28

 C.F.R. § 16.23(c), as soon as possible, but no later than May 1, 2020.

                IT IS SO ORDERED.

                                              ENTER:



                                              United States Magistrate Judge




 3
  This deadline for the production of the NCIC records and logs to the Court falls after the current
 trial date of May 5, 2020. The undersigned will hold a telephonic pretrial conference on April
 27, 2020, at 10:00 a.m., to address the trial date and schedule in this case.

                                                 13


Case 2:18-cr-00105-RLJ-HBG Document 177 Filed 04/23/20 Page 13 of 13 PageID #:
                                    1135
